DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/24/2021, 06/04/2021 and 10/20/2021 have been considered. Initialed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Migaki et al. (JP 2003088154 A) in view of Kim et al. (US 6677724 B1).
Re. claim 1, Migaki disclose a motor control apparatus (Fig. 7) comprising:
control circuitry (2) configured to output, in accordance with a phase sequence  with respect to a motor (as phase order of the feedback rotation direction signal generated by the phase encoder PE 16 with respect to a motor 16), 
a drive command signal (see                         
                            
                                
                                    τ
                                
                                
                                    *
                                
                            
                        
                    ) which is generated based on a motor rotation signal (                        
                            
                                
                                    ω
                                
                                
                                    r
                                
                            
                        
                    ) output from a motor rotation detector (PE 16) to control the motor (17); and
rotation direction adjusting circuitry configured to match the phase sequence with rotation direction information included in the motor rotation signal (“When an output signal of the PE 16 is abnormal, a determination result output from the storage element 55 is supplied to a speed / motor rotation direction detection circuit 51 via a detection rotation direction change circuit 56 to correct an output signal of the PE 16. When the rotation direction of the induction motor 17 is abnormal, a determination result output from the storage element 55 is supplied to the PWM (pulse width modulation) control circuit 50 via the output voltage command phase order changing circuit 57, and the phase order of the voltage to be applied to the induction motor 17 is changed” ¶. [0019]).
Migaki figure 7 shows a speed deviation (                        
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            r
                                             
                                        
                                        
                                            *
                                        
                                    
                                    -
                                    ω
                                
                                
                                    r
                                
                            
                        
                    ) that output a judgment signal to unit 3 that judges whether the speed is align with the desired speed. However, it does not explicitly teach a first trouble signal showing excessive motor current or excessive motor speed. However, Kim teaches “excessive speed deviation determining means compares a speed deviation calculated by subtracting the detected speed from the axial direction determining command speed with the speed deviation limit level to determine an excessive speed deviation of the motor” (column 7, lines start at line 65). It would have been obvious to one with ordinary skill in the art to notice a first trouble signal showing excessive motor current or excessive motor speed when the speed deviation becomes excessively large in order to take countermeasure to avoid damage to motor.
Re. claim 2, the combination of Migaki and Kim, wherein Migaki, figure 7 (also see Kim, column 7, lines start at line 65)  shows a speed deviation (                        
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            r
                                             
                                        
                                        
                                            *
                                        
                                    
                                    -
                                    ω
                                
                                
                                    r
                                
                            
                        
                    ) that output a judgment signal to unit 3 that judges whether the speed is align with the desired speed. it would have been obvious to one with ordinary skill in the art to notice a first trouble signal showing excessive motor current or excessive motor speed when the speed deviation becomes excessively large when the rotation direction of the induction motor 17 is abnormal (Migaki, ¶. [0019]).
	Re. claim 3, the combination of Migaki and Kim discloses wherein the motor rotation signal includes an A-phase pulse signal and a B-phase pulse signal which has a phase different from a phase of the A-phase pulse signal by 90 (“The phase A and the phase B have a phase difference of 90 degrees from each other” Migaki, ¶. [0005]), and
wherein the rotation direction adjusting circuitry is configured to invert the rotation direction information by switching from a first condition to a second condition or from a second condition to a first condition, the first condition corresponding to a condition in which a forward rotation direction is defined such that the A-phase pulse signal is ahead of the B- phase pulse signal and a reverse rotation direction is defined such that the A-phase pulse signal is behind the B-phase pulse signal, the second condition corresponding to a condition in which the reverse rotation direction is defined such that the A-phase pulse signal is ahead of the B-phase pulse signal and the forward rotation direction is defined such that the A-phase pulse signal is behind the B-phase pulse signal (“the output fines of the pulse encoder 16 are switched and the phase order of the electric motor applied voltage is changed (process 43), which corresponds to case 4 (see FIG. 5). This result is stored in the storage device (process 44)” ¶. [0015]. Thus, Phase A and Phase B are either delayed or advance according by 90 ͦ satisfying the claimed first and second conditions).
	Re. claim 4, the combination of Migaki and Kim discloses wherein the rotation direction adjusting circuitry is configured to interchange the phase sequence to generate interchanged phases if the first trouble signal is input (Migaki figure 7 shows a speed deviation (                        
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            r
                                             
                                        
                                        
                                            *
                                        
                                    
                                    -
                                    ω
                                
                                
                                    r
                                
                            
                        
                    ).
Claims 8- 10 include the same or similar features as those discussed above in connection with Claims 1-4; therefore, is rejected for at least the same reasons.
Allowable Subject Matter
5.	Claims 5-7, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 13-20 are allowed. The references of the record taken alone or in combination, fail to teach or suggest at least the features of a trouble solution circuitry configured to solve a trouble corresponding to the third trouble signal based on the determination result of the trouble decision circuitry, wherein, when the trouble decision circuitry determines that the motor is in an excessive current state or an excessive speed state, the trouble solution circuitry performs a rotation direction adjusting process for matching a predetermined phase sequence of the motor when the control circuitry outputs the drive command signal with rotation direction information included in the motor rotation signal, and when the motor is determined to be neither in an excessive current state nor in an excessive speed state, the trouble solution circuitry performs a rotation direction reversing process for reversing the rotation direction of the motor with respect to the drive command signal.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846